Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the DIV application No. 17/548,788 filed on December 13, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2016/0276288 A1) in view of Min et al. (2017/0358540 A1), and further in view of Chiu et al. (9,953,930 B1).
Regarding independent claim 1, Lee et al. teaches an electronic component package (Fig. 4B) comprising:
an electronic component (120, ¶43) mounted on a substrate (110, ¶43: consisting of multi-layered structure having insulating property for 112a-b/116, wirings 113/114, ground layer 111, therefore, the combination of these layers can be considered as a circuit board, also see para [0026]) having a ground pattern (111, ¶38);
a mold (130, ¶47) containing an epoxy resin that encapsulates the electronic component (120); and
a shield layer (140, ¶58) formed on the mold (130), the shield layer (140) comprising a metal particle layer (140c, ¶58), a copper plating layer (140a, ¶58-59), and a nickel plating layer (140b, ¶58-59) in this order from the mold (top surface of 130), and
wherein the shield layer (140) is grounded to the ground pattern (111).
Lee et al. is explicitly silent of disclosing wherein, a polymer layer formed on a surface of the mold; and
wherein metal particles in the metal particle layer are coated with a polymer dispersant having a functional group coordinates to the metal particles.
Min et al. teaches wherein (Fig. 1B), metal particles (410) in the metal particle layer are coated with a polymer (¶36) having a functional group coordinates to the metal particles.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Min et al. and modify the metal particle layer of Min et al., in order to reduce a resistance of the shielding layer 400, therefore, the electromagnetic waves adsorbed in the shielding layer 400 may be quickly transmitted to the exterior of the semiconductor package 1 (¶36).
Lee et al. and Min et al. are explicitly silent of disclosing wherein, a polymer layer formed on a surface of the mold.
Chiu et al. teaches wherein (Fig. 4), a polymer layer (16: 161 top portion, acrylic resin or epoxy resin, col. 4, lines 5-6) formed on a surface of the mold (14, col. 3, lines 54-56).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to incorporate the polymer layer as taught by Chiu et al. on the molding layer and modify the package structure of Lee et al. and Min et al., in order to provide enhanced adhesion between the encapsulant 14 and the shielding layers 18a (col. 4, lines 32-34).
Regarding claim 6, Lee et al. and Min et al. and Chiu et al. teach all of the limitations of claim 1 from which this claim depends.
Min et al. teaches wherein (Fig. 1B), metal particles (410) in the metal particle layer comprises 40 wt% -60 wt% by mass of metal particles and ((100-40)=60 wt% - ((100-60)=40 wt%) by mass of the polymer dispersant (430).
Even Min et al. does not explicitly disclose wherein the range of metal particles in the metal particle layer comprises 80-99.9% by mass of metal particles and 0.1 to 20% by mass of the polymer dispersant.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to determine the range of the metal particles in the metal particle layer comprises 80-99.9% by mass of metal particles and 0.1 to 20% by mass of the polymer dispersant.
It should be noted that although the density of the metal particles taught by Min et al. is not within the range specified in the present claim, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I).
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The differences in density of the metal particles will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such density of the metal particles is critical (MPEP §2144.05 II/III).
Regarding claim 7, Lee et al. and Min et al. and Chiu et al. teach all of the limitations of claim 1 from which this claim depends.
Min et al. teaches wherein (Fig. 1B), metal particles (410) in the metal particle layer consists of 40 wt% -60 wt% by mass of metal particles and ((100-40)=60 wt% - ((100-60)=40 wt%) by mass of the polymer dispersant (430).
Even Min et al. does not explicitly disclose wherein the range of metal particles in the metal particle layer consists of 80-99.9% by mass of metal particles and 0.1 to 20% by mass of the polymer dispersant.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to determine the range of the metal particles in the metal particle layer consists of 80-99.9% by mass of metal particles and 0.1 to 20% by mass of the polymer dispersant.
It should be noted that although the density of the metal particles taught by Min et al. is not within the range specified in the present claim, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I).
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The differences in density of the metal particles will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such density of the metal particles is critical (MPEP §2144.05 II/III).

10.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2016/0276288 A1) in view of Min et al. (2017/0358540 A1) and Chiu et al. (9,953,930 B1) as applied to claim 1 above, and further in view of Uozumi et al. (2008/0011192 A1) with additional evidence of IDA et al. (2016/0167130 A1).
Regarding claim 2, Lee et al. and Min et al. and Chiu et al. teach all of the limitations of claim 1 from which this claim depends.
Lee et al. and Min et al. and Chiu et al. are explicitly silent of disclosing wherein, the polymer dispersant has a reactive functional group 48[Y], and the polymer layer is a layer containing a polymer having a reactive functional group [X], wherein the reactive functional group [Y] and the reactive functional group [X] form a chemical bond.
Uozumi et al. teaches wherein (¶16, ¶19, ¶23) the polymer dispersant has a reactive functional group 48[Y], and the polymer layer is a layer containing a polymer having a reactive functional group [X], wherein the reactive functional group [Y] and the reactive functional group [X] form a chemical bond. Also see para [0035] of IDA et al.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Uozumi et al. while forming the shield layer of the combined structure of Lee et al. and Min et al. and Chiu et al., in order to realize the encapsulating property (pigment-covering properties) of the polymer compound favorably (¶23).
Regarding claim 3, Lee et al. and Min et al. and Chiu et al. and Uozumi et al. teach all of the limitations of claim 2 from which this claim depends.
Uozumi et al. teaches wherein (¶28, ¶71), the reactive functional group [Y] is a basic nitrogen atom-containing group (amino groups that contain nitrogen, an amino group is an organic group of molecules that consists of nitrogen atoms attached by single bonds to hydrogen or carbon).
Regarding claim 4, Lee et al. and Min et al. and Chiu et al. and Uozumi et al.  teach all of the limitations of claim 2 from which this claim depends.
Uozumi et al. teaches wherein (¶71), the polymer having the reactive functional group [Y] is at least one selected from the group consisting of a polyalkyleneimine and a polyalkyleneimine having a polyoxyalkylene structure (polyoxyethylene alkylamine, ¶71) including an oxyethylene unit.
Regarding claim 5, Lee et al. and Min et al. and Chiu et al. and Uozumi et al. teach all of the limitations of claim 2 from which this claim depends.
Uozumi et al. teaches wherein (¶28), the reactive functional group [X] is at least one selected from the group consisting of a keto group, an acetoacetyl group, an epoxy group, a carboxyl group (¶28), an N-alkylol group, an isocyanate group, a vinyl group, a (meth)acryloyl group, and an allyl group. Also see para [0035] of IDA et al.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819